Citation Nr: 0726716	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to higher initial evaluations for degenerative 
disc disease of the lumbosacral spine and lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from November 1981 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In the February 2003 
decision, the RO granted service connection for a low back 
disability.  The veteran was awarded a 10 percent disability 
rating under the diagnostic code for limitation of motion of 
the lumbar spine, effective from February 2, 1999.

In March 2003, the veteran appealed the initial evaluation of 
his low back disability and the RO issued a statement of the 
case (SOC) in July 2003.  The veteran then submitted numerous 
statements that could have been interpreted as a timely 
substantive appeal in lieu of a completed VA Form 9 (Appeal 
to Board of Veterans' Appeals).

Thereafter, the RO issued the rating decision in November 
2004, which characterized the low back issue as a new claim 
for an increased rating.  The decision referenced a statement 
from the veteran, dated in July 2003, as the new claim 
submission.  In the November 2004 decision, the RO, among 
other things, increased the rating for the veteran's low back 
disability from 10 percent to 20 percent.  The disability was 
evaluated under the diagnostic code for intervertebral disc 
syndrome and an effective date for the 20 percent rating was 
established as July 23, 2003.

Subsequently, the RO issued a supplemental statement of the 
case (SSOC) in November 2004.  This action appeared to 
continue the appeal process that arose after the February 
2003 decision as it was issued before the veteran submitted 
any disagreement with the November 2004 decision.  In January 
2005, the RO issued another SSOC concerning the low back 
disability claim.

Based on these proceedings, the Board finds that the low back 
issue was still on appeal at the time the RO addressed the 
claim in November 2004.  Therefore, the question for 
consideration is the propriety of the initial evaluation 
assigned.  Evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the 
November 2004 decision, the RO created a de facto staged 
rating by establishing an effective date of July 23, 2003 for 
the 20 percent rating.  However, consideration was not given 
to the medical evidence from the effective date of the award 
of service connection, which was February 2, 1999.  
Consequently, in consideration of due process, the Board 
finds that a remand is necessary for the re-adjudication of 
the claim as an appeal of an initial rating decision rather 
than as a new claim for an increased rating.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Additionally, during the pendency of the appeal and effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5235 to 5243) 
(2006)).

VA must consider the veteran's service-connected degenerative 
disc disease of the lumbosacral spine and lumbar strain claim 
under each set of criteria, with consideration of revised 
criteria no sooner than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 
(Nov. 19, 2003).

In this case, prior to the change in criteria, the veteran's 
low back disability was evaluated under Diagnostic Code 5292 
of the former criteria for limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a (2002).  In the November 2004 
rating decision, the RO evaluated the veteran's low back 
disability under Diagnostic Code 5243 of the revised criteria 
for intervertebral disc syndrome, which was in effect at that 
time.  See 38 C.F.R. § 4.71a (2004).  However, no 
consideration was given to the former criteria for evaluating 
disabilities of the spine or either of the former criteria 
for evaluating intervertebral disc syndrome.  Such an 
analysis was necessary because the veteran's claim was 
pending at the time of the regulation changes.  Therefore, 
when the veteran's claim is re-adjudicated, all of the 
relevant medical evidence dating from the award of service 
connection should be assessed in the context of the former 
criteria.  The relevant medical evidence dating from the 
regulation change dates should be assessed in the context of 
both the former and the revised criteria.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), during the pendency of this appeal, in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).

Here, the record contains a VCAA notice letter that pertained 
to the veteran's low back claim, dated in September 2001.  
That letter provided notification of the information and 
evidence needed to substantiate a service connection claim, 
which was appropriate at the time.  Subsequent VCAA notice 
letters that were sent to the veteran specifically referenced 
other claims and did not mention the low back claim.  Thus, 
the Board finds that an updated notice letter should be sent 
to the veteran to satisfy the notification provisions of the 
VCAA with respect to substantiating a higher initial rating 
claim and also the criteria for assigning a disability rating 
and an effective date.  See 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the remand, the veteran should be scheduled for a 
VA orthopedic examination in order to determine the current 
level of disability in the context of the former and revised 
criteria for evaluating musculoskeletal disabilities of the 
spine.

The Board notes that the Veterans Appeals Control and Locator 
System (VACOLS) indicates that the veteran may have appealed 
a denial of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Notations in VACOLS reflect activity 
subsequent to a May 2005 rating decision that denied the 
veteran's TDIU claim.  This includes the possibility that the 
veteran was scheduled for a hearing before the Board to 
testify with respect to the TDIU issue.  The prospect of a 
hearing being scheduled for the TDIU claim is important 
because the veteran would likely provide testimony regarding 
his service-connected low back disability.  This is so 
because the veteran has alleged in past statements that he is 
primarily unemployable as a result of his low back 
disability.  Consequently, any testimony may be pertinent to 
the present issue on appeal.  On remand, the RO should locate 
and associate with the claims file any temporary folders it 
may be maintaining on behalf of the veteran, so that a 
determination can be made as to whether any additional issues 
have been perfected for appeal and whether there is a hearing 
pending.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for a higher initial 
rating.  The letter should also contain 
notice of the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 47.  The 
veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO on behalf of the 
veteran.

3.  Schedule the veteran for a VA 
orthopedic examination of his lumbosacral 
spine.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies, including x-rays, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all low back 
disabilities that the veteran suffers 
from, including whether he currently has 
degenerative disc disease and lumbar 
strain.  The examiner should comment on 
whether any other diagnosed low back 
disability is part and parcel or related 
to the veteran's service-connected 
lumbosacral spine disability.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  The 
finding should include the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly.  All functional losses caused 
by service-connected lumbosacral spine 
disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The examiner should state whether there 
is related muscle spasm on extreme 
forward bending or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  He or she should also identify 
any related ankylosis, listing of the 
whole spine, positive Goldthwaite's sign, 
arthritic changes, or joint space 
narrowing due to lumbar strain.

The examiner should identify any 
associated neurological symptoms, 
including those affecting the bowel or 
bladder, or due to intervertebral disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  Each nerve affected or 
seemingly affected should be identified 
and the disability caused thereby should 
be described as equating to mild, 
moderate, moderately severe, or severe 
incomplete paralysis, or complete 
paralysis.  The total duration of any 
incapacitating episodes in the past 12 
months should be noted.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  Consider 
the time period since February 2, 1999, 
which is the effective date of the 
initial award of service connection for 
the veteran's low back disability.  See 
Fenderson, 12 Vet. App. at 126.  Assess 
the medical evidence in conjunction with 
both the former and revised criteria for 
evaluating musculoskeletal spine 
disabilities with consideration of 
revised criteria no sooner than the 
effective date of the new provisions.  
See Wanner, 17 Vet. App. at 15-16.  If 
any benefit sought is not granted, 
furnish the veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  If a hearing is 
scheduled in conjunction with the TDIU 
claim, do not return the case to the 
Board until after the hearing has been 
completed.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

